Exhibit 10.2

EXECUTION COPY

 

J.JILL, INC.

2017 OMNIBUS EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), is entered into
as of May 1, 2019 (the “Date of Grant”), by and between J.Jill, Inc., a Delaware
corporation (the “Company”), and Mark Webb (the “Participant”).

WHEREAS, pursuant to the terms of that certain offer letter, dated as of April
12, 2019, by and between the Company and the Participant, as amended, restated
or otherwise modified from time to time in accordance with its terms (the “Offer
Letter,” which term, as used herein, shall include any subsequent offer letter
or employment or services agreement between the Participant and the Company or
any of its Affiliates that replaces or supersedes such offer letter), the
Company agreed to grant the restricted stock units (the “RSUs”) provided for
herein to the Participant on the terms and subject to the conditions set forth
herein;

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant the RSUs;

WHEREAS, the RSUs are being granted for purposes of (i) inducing the Participant
to become, and to retain him as, Executive Vice President, Chief Financial
Officer of the Company and (ii) aligning the Participant’s interests with those
of the Company’s shareholders;

WHEREAS, in furtherance of the foregoing, the grant of the RSUs provided for
herein is intended to constitute an “employment inducement award” in accordance
with Rule 303A.08 of the New York Stock Exchange Listed Company Manual and is
offered as a material inducement to the Participant in connection with the
Company’s hiring of the Participant as its Executive Vice President, Chief
Financial Officer; and

WHEREAS, capitalized terms used in this Agreement and not otherwise defined
herein have the meanings ascribed to such terms in the J.Jill, Inc. 2017 Omnibus
Equity Incentive Plan, as amended, restated or otherwise modified from time to
time in accordance with its terms (the “Plan”).

NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1.

Grant of Restricted Stock Units.

(a)Grant. In accordance with the employment inducement award exception to the
shareholder-approval requirements of the NYSE set forth in Rule 303A.08 of the
New York Stock Exchange Listed Company Manual, the Company hereby grants to the
Participant a total of 128,677 RSUs, on the terms and subject to the conditions
set forth in this Agreement and, subject to Section 1(b) below, as otherwise
provided in the Plan.  The RSUs shall vest in accordance with Section 2.  The
RSUs shall be credited to a separate book-entry account maintained for the
Participant on the books of the Company.  The Participant acknowledges that the
grant of RSUs hereunder satisfies in full the Company’s obligation to grant him
the “Sign-On Award,” as defined and described in the 7th bullet of the Offer
Letter.

 

Doc#: US1:12693662v4

--------------------------------------------------------------------------------

 

(b)Incorporation by Reference. It is understood that the RSUs granted hereunder
are not being granted pursuant to the Plan; provided, however, that, unless
inconsistent with the express terms of this Agreement, this Agreement shall be
construed and administered in a manner consistent with the provisions of the
Plan as if granted pursuant thereto, the terms of which are incorporated herein
by reference (including, without limitation, any interpretations, amendments,
rules and regulations promulgated by the Committee from time to time pursuant to
the Plan, which shall be deemed to apply to the RSUs granted hereunder without
any further action of the Committee, unless expressly provided otherwise by the
Committee).  The Committee shall have final authority to interpret and construe
the Plan’s terms as they are incorporated herein by reference and deemed to
apply to the RSUs granted hereunder, and this Agreement, and to make any and all
determinations under them, and its decision shall be binding and conclusive upon
the Participant and the Participant’s beneficiary in respect of any questions
arising under the Plan or this Agreement.  The Participant acknowledges that the
Participant has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the
Plan.  For the avoidance of doubt, neither the RSUs granted hereunder nor any
shares of Common Stock issued upon settlement of such RSUs shall reduce the
number of shares of Common Stock available for issuance pursuant to Awards
granted under the Plan.

2.

Vesting; Settlement.

(a)Except as may otherwise be provided herein, subject to the Participant’s
continued employment with, or engagement to provide services to, the Company or
any of its Affiliates, the RSUs shall vest in equal installments on each of the
first four (4) anniversaries of the Date of Grant (each such date, a “Vesting
Date”).  Upon vesting, the RSUs shall no longer be subject to the transfer
restrictions pursuant to Section 15(b) of the Plan or cancellation pursuant to
Section 4 hereof.

(b)If, within 12 months following a Change in Control, the Participant’s
employment with or engagement to provide services to the Company or an Affiliate
is terminated by the Company other than for Cause (and other than due to death
or Disability) or by the Participant for Good Reason (as such terms are defined
in the Offer Letter), then the RSUs shall be 100% vested as of the date of such
termination of employment or services (which date shall be treated as Vesting
Date hereunder).

(c)Each RSU shall be settled within 10 days following the Vesting Date in shares
of Common Stock.

3.Dividend Equivalents.  In the event of any issuance of a cash dividend on the
shares of Common Stock (a “Dividend”), the Participant shall be credited, as of
the payment date for such Dividend, with an additional number of RSUs (each, an
“Additional RSU”) equal to the quotient obtained by dividing (x) the product of
(i) the number of RSUs granted pursuant to this Agreement and outstanding as of
the record date for such Dividend multiplied by (ii) the amount of the Dividend
per share, by (y) the Fair Market Value per share on the payment date for such
Dividend, such quotient to be rounded to the nearest hundredth.  Once credited,
each Additional RSU shall be treated as an RSU granted hereunder and shall be
subject to all terms and conditions set forth in this Agreement.

4.

Termination of Employment or Services.  

Except as set forth herein, if the Participant’s employment with, or engagement
to provide services to, the Company or any of its Affiliates terminates for any
reason, all unvested RSUs shall be canceled immediately and the Participant
shall not be entitled to receive any payments with respect thereto.

2

Doc#: US1:12693662v4

--------------------------------------------------------------------------------

 

5.Rights as a Stockholder.  The Participant shall not be deemed for any purpose
to be the owner of any shares of Common Stock underlying the RSUs unless, until
and to the extent that (i) the Company shall have issued and delivered to the
Participant the shares of Common Stock underlying the RSUs and (ii) the
Participant’s name shall have been entered as a stockholder of record with
respect to such shares of Common Stock on the books of the Company.  The Company
shall cause the actions described in clauses (i) and (ii) of the preceding
sentence to occur promptly following settlement as contemplated by this
Agreement, subject to compliance with applicable laws.

6.

Compliance with Legal Requirements.  

(a)Generally. The granting and settlement of the RSUs, and any other obligations
of the Company under this Agreement, shall be subject to all applicable U.S.
federal, state and local laws, rules and regulations, all applicable non-U.S.
laws, rules and regulations and to such approvals by any regulatory or
governmental agency as may be required. The Participant agrees to take all steps
that the Committee or the Company determines are reasonably necessary to comply
with all applicable provisions of U.S. federal and state securities law and
non-U.S. securities law in exercising the Participant’s rights under this
Agreement.  

(b)Tax Withholding. The vesting and settlement of the RSUs shall be subject to
the Participant satisfying any applicable U.S. federal, state and local tax
withholding obligations and non-U.S. tax withholding obligations.  The
Participant shall be required to pay to the Company, and the Company shall have
the right and is hereby authorized to withhold any cash, shares of Common Stock,
other securities or other property or from any compensation or other amounts
owing to the Participant, the amount (in cash, Common Stock, other securities or
other property) of any required withholding taxes in respect of the RSUs,
settlement of the RSUs or any payment or transfer of the RSUs, and to take any
such other action as the Committee or the Company deem necessary to satisfy all
obligations for the payment of such withholding taxes.  In its sole discretion,
the Company may permit the Participant to satisfy, in whole or in part, the tax
obligations by withholding shares of Common Stock that would otherwise be
deliverable to the Participant upon settlement of the RSUs with a Fair Market
Value equal to such withholding liability.  

7.Clawback.  Notwithstanding anything to the contrary contained herein, the
Committee may cancel the RSU award if the Participant, without the consent of
the Company, has engaged in or engages in activity that is in conflict with or
adverse to the interest of the Company or any Affiliate while employed by, or
otherwise providing services to the Company or any Affiliate, including fraud or
conduct contributing to any financial restatements or irregularities, or
violates any of the covenants referenced in Section 8 below or any other
non-competition, non-solicitation, non-disparagement or non-disclosure covenant
or agreement with the Company or any Affiliate (after giving effect to any
applicable cure period set forth therein), as determined by the Committee.  In
such event, the Participant will forfeit any compensation, gain or other value
realized thereafter on the vesting or settlement of the RSUs, the sale or other
transfer of the RSUs, or the sale of shares of Common Stock acquired in respect
of the RSUs, and must promptly repay such amounts to the Company.  If the
Participant receives any amount in excess of what the Participant should have
received under the terms of the RSUs for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
other administrative error), all as determined by the Committee, then the
Participant shall be required to promptly repay any such excess amount to the
Company.  To the extent required by applicable law and/or the rules and
regulations of the NYSE or any other securities exchange or inter-dealer
quotation system on which the Common Stock is listed or quoted, or if so
required pursuant to a written policy adopted by the Company, the RSUs shall be
subject (including on a retroactive basis) to clawback, forfeiture or similar
requirements (and such requirements shall be deemed incorporated by reference
into this Agreement).

3

Doc#: US1:12693662v4

--------------------------------------------------------------------------------

 

8.

Restrictive Covenants.

(a)Without limiting any other non-competition, non-solicitation,
non-disparagement or non-disclosure or other similar agreement to which the
Participant may be a party, the Restrictive Covenant Agreement (as defined in
the Offer Letter) (including any similar covenants in any successor offer letter
or employment agreement) is incorporated herein by reference and shall apply
mutatis mutandis to this Agreement, and the Participant acknowledges and agrees
that the grant of the RSUs is good and valuable consideration for continued
compliance with the covenants set forth therein.

 

(b)In the event that the Participant violates any of the restrictive covenants
referred to in this Section 8, in addition to any other remedy that may be
available at law or in equity, the RSUs shall be automatically forfeited
effective as of the date on which such violation first occurs.  The foregoing
rights and remedies are in addition to any other rights and remedies that may be
available to the Company and shall not prevent (and the Participant shall not
assert that they shall prevent) the Company from bringing one or more actions in
any applicable jurisdiction to recover damages as a result of the Participant’s
breach of such restrictive covenants.

9.

Miscellaneous.

(a)Transferability. The RSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered (a “Transfer”) by the Participant
other than by will or by the laws of descent and distribution, pursuant to a
qualified domestic relations order or as otherwise permitted under Section 15(b)
of the Plan. Any attempted Transfer of the RSUs contrary to the provisions
hereof, and the levy of any execution, attachment or similar process upon the
RSUs, shall be null and void and without effect.

(b)Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.

(c)Section 409A. The RSUs are intended to be exempt from, or compliant with,
Section 409A of the Code. Notwithstanding the foregoing or any provision of the
Plan or this Agreement, if any provision of the Plan or this Agreement
contravenes Section 409A of the Code or could cause the Participant to incur any
tax, interest or penalties under Section 409A of the Code, the Committee may, in
its sole discretion and without the Participant’s consent, modify such provision
to (i) comply with, or avoid being subject to, Section 409A of the Code, or to
avoid the incurrence of taxes, interest and penalties under Section 409A of the
Code, and/or (ii) maintain, to the maximum extent practicable, the original
intent and economic benefit to the Participant of the applicable provision
without materially increasing the cost to the Company or contravening the
provisions of Section 409A of the Code. This Section 9(c) does not create an
obligation on the part of the Company to modify the Plan or this Agreement and
does not guarantee that the RSUs will not be subject to interest and penalties
under Section 409A.

(d)General Assets. All amounts credited in respect of the RSUs to the book-entry
account under this Agreement shall continue for all purposes to be part of the
general assets of the Company.  The Participant’s interest in such account shall
make the Participant only a general, unsecured creditor of the Company.

4

Doc#: US1:12693662v4

--------------------------------------------------------------------------------

 

(e)Notices. Any notices provided for in this Agreement or the Plan shall be in
writing and shall be deemed sufficiently given if either hand delivered or if
sent by fax, pdf/email or overnight courier, or by postage-paid first-class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, to the attention of the General Counsel
and to the Head of Human Resources at the Company’s principal executive office.

(f)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(g)No Rights to Employment or Service. Nothing contained in this Agreement shall
be construed as giving the Participant any right to be retained, in any
position, as a consultant or employee of the Company or any of its Affiliates or
shall interfere with or restrict in any way the rights of the Company or any of
its Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.

(h)Fractional Shares. In lieu of issuing a fraction of a share of Common Stock
resulting from adjustment of the RSUs pursuant to Section 12 of the Plan or
otherwise, the Company shall be entitled to pay to the Participant an amount in
cash equal to the Fair Market Value of such fractional share.

(i)Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation.

(j)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.

(k)Entire Agreement. This Agreement (including those paragraphs of the Offer
Letter and the Plan that are incorporated herein by reference) contains the
entire agreement and understanding of the parties hereto with respect to the
subject matter contained herein and supersedes all prior communications,
representations and negotiations in respect thereto, other than any other
non-competition, non-solicitation, non-disparagement or non-disclosure or other
similar agreement to which the Participant may be a party, the covenants of
which shall continue to apply to the Participant in addition to the covenants
referenced in Section 8 of this Agreement, in accordance with the terms of such
agreement. No change, modification or waiver of any provision of this Agreement
shall be valid unless the same be in writing and signed by the parties hereto,
except for any changes permitted without consent under Section 12 or 14 of the
Plan.

(l)Governing Law and Venue. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of laws thereof, or principles of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the State of Delaware.  

5

Doc#: US1:12693662v4

--------------------------------------------------------------------------------

 

(i)Dispute Resolution; Consent to Jurisdiction. All disputes between or among
any Persons arising out of or in any way connected with this Agreement or the
RSUs shall be solely and finally settled by the Committee, acting in good faith,
the determination of which shall be final.   Any matters not covered by the
preceding sentence shall be solely and finally settled in accordance with the
terms of the Plan as incorporated into this Agreement, and the Participant and
the Company consent to the personal jurisdiction of the United States federal
and state courts sitting in Wilmington, Delaware, as the exclusive jurisdiction
with respect to matters arising out of or related to the enforcement of the
Committee’s determinations and resolution of matters, if any, related to this
Agreement not required to be resolved by the Committee.  Each such Person hereby
irrevocably consents to the service of process of any of the aforementioned
courts in any such suit, action or proceeding by the mailing of copies thereof
by registered or certified mail, postage prepaid, to the last known address of
such Person, such service to become effective ten (10) days after such mailing.

(ii)Waiver of Jury Trial. Each party hereto hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in any
legal proceeding directly or indirectly arising out of or relating to this
Agreement or the transactions contemplated (whether based on contract, tort or
any other theory).  Each party hereto (A) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (B) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this section.  

(m)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.  

(n)Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.

(o)Electronic Signature and Delivery. This Agreement may be accepted by return
signature or by electronic confirmation.  By accepting this Agreement, the
Participant consents to the electronic delivery of prospectuses, annual reports
and other information required to be delivered by U.S. Securities and Exchange
Commission rules (which consent may be revoked in writing by the Participant at
any time upon three business days’ notice to the Company, in which case
subsequent prospectuses, annual reports and other information will be delivered
in hard copy to the Participant).  

(p)Electronic Participation. The Company may, in its sole discretion, decide to
deliver any documents related to this Agreement by electronic means.  The
Participant hereby consents to receive such documents by electronic delivery,
including through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

 

[Remainder of page intentionally blank]

 

 

6

Doc#: US1:12693662v4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Restricted Stock Unit Award Agreement has been executed
by the Company and the Participant as of the day first written above.

 

J.JILL, INC.

 

 

 

 

 

 

 

 

By:

 

/s/ Gloria Guerrera

Name:

 

Gloria Guerrera

Title:

 

SVP of Human Resources

 

 

 

 

 

/s/ Mark Webb

 

 

Mark Webb

 

[Signature Page to Mark Webb RSU Award Agreement]

Doc#: US1:12693662v4